Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 13, 18, and 23 of the current application teach similar subject matter as the prior art of Sun et al. (US 2018/0012613), Furman (US 2017/0301347), and Senior et al. (US 8,527,276).  However, the prior art fails to teach “(e) receiving, by a second neural network implemented via the control system, the first neural network output, the second neural network comprising a hierarchy of modules, each module operating at a different temporal resolution, wherein the first neural network has produced the first neural network output such that each of the plurality of frame sizes of the first neural network output corresponds to a temporal resolution of a module of the second neural network; h) determining, via the control system, a loss function value for the first predicted audio signals; and (i) repeating (a) through (h) until a difference between a current loss function value for the first predicted audio signals and a prior loss function value for the first predicted audio signals is less than or equal to a predetermined value” as recited in claim 1, “(d) producing, by the first neural network, first neural network output corresponding to the first time-stamped phoneme sequence and the first pitch contour data, the first neural network output comprising a plurality of frame sizes, each of the frame sizes corresponding with a temporal resolution of a module of the second neural network; (h) determining a loss function value for the first predicted audio signals; and (i) repeating (a) through (h) until a difference between a current loss function value for the first predicted audio signals and a prior loss function value for the first predicted audio signals is less than or equal to a predetermined value” as recited in claim 13, “(d) producing, by the first neural network, first neural network output corresponding to the second time-stamped phoneme sequence and the second pitch contour data of (b), the first neural network output comprising a plurality of frame sizes, each of the frame sizes corresponding with a temporal resolution of a module of the second neural network” as recited in claim 18, and “(d) producing, by the first neural network, first neural network output corresponding to the first time-stamped phoneme sequence and the first pitch contour data, the first neural network output comprising a plurality of frame sizes, each of the frame sizes corresponding with a temporal resolution of a module of the second neural network; (h) determining a loss function value for the first predicted audio signals; and (i) repeating (a) through (h) until a difference between a current loss function value for the first predicted audio signals and a prior loss function value for the first predicted audio signals is less than or equal to a predetermined value” as recited in claim 23.
Claims 2-12, 14-17, 19-22, and 24-27 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/16/2020 and 03/19/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dimtrova et al. (US 7,636,662) discloses audio-visual content synthesis.
Pierard (US 10,176,809) discloses customized compression and decompression of audio data.
Ash (US 2018/0315420) discloses a speech processing system.
Ash (US 2020/0320987) discloses a speech processing system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672